DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 3/17/2022 is acknowledged.  Claims 1, 10 and 15 have been amended.  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The Applicant has requested the provisional double patenting rejections of claims 1, 10, and 15 of copending Application 16/694031 in view of Kuo et al. (US 2014/0239393 A1) to be held in abeyance pending the prosecution of the applications.  The rejections are therefore held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2014/0183599 A1) in view of Jang et al. (US 2015/0214331 A1), and Chang et al. (US 2016/0240650 A1).
Regarding claim 1, Hong teaches a semiconductor device (device in Figs. 1-2B of Hong) comprising: 
a substrate (100); 
a plurality of fins (F; it is implicit that there are many fins F in the substrate as stated in [0033] of Hong) disposed on the substrate, and including a first fin and a second fin (two adjacent fins); 
a plurality of isolation layers (STI structure 110) disposed on the substrate, and including a first isolation layer (region of 136 between first and second fins) disposed between the first fin and the second fin; 
a first gate structure (141 & 151) that is disposed on fin and the plurality of isolation layers (as shown in Figs. 1-2B), the first gate structure including a gate insulation (141) and a gate electrode (151), the gate insulation including a bottom portion (horizontal portion of 141), a first side portion (left sidewall of 141) and a second side portion (right sidewall of 141), the gate electrode being disposed on the bottom portion of the gate insulation, on an inner sidewall of the first side portion of the gate insulation and on an inner sidewall of the second side portion of the gate insulation (as shown in Fig. 1), the gate insulation covering a bottom surface and sidewalls of the gate electrode (as shown in Fig. 1); 
a first gate spacer (left spacer 131) disposed on the fin and the plurality of isolation layers, and contacting the first gate structure; and 
the first gate structure includes a first portion (portion directly over the fin F as shown in Fig. 2A and left of Fig. 2B) disposed on the first fin and a second portion (portion on the sides of the fin F as shown in Fig. 2A and right of Fig. 2B) disposed on the first isolation layer, 
a ratio of a width (since the first portion has constant thickness, this ratio is 1) of a thickest part of the first portion of the first gate structure to a width of a thinnest part of the first portion of the first gate structure is different from a ratio (WG2/ WG1) of a width (WG2) of a thickest part of the second portion of the first gate structure to a width (WG1) of a thinnest part of the second portion of the first gate structure (WG2 is not equal to WG1 so the ratio WG2/ WG1 is not 1), 
a thickness of a first portion (middle portion of the left spacer 131 with largest thickness) of the first gate spacer is greater than a thickness of a second portion (top portion of spacer 131 has smaller thickness than the middle portion) of the first gate spacer, the second portion of the first gate spacer being disposed on the first portion of the first gate spacer (as shown in Fig. 2), and 
an angle of a first part (upper part of left side of 141. This upper part is vertical as shown in Fig. 2B) of an outer sidewall of the first side portion of the gate insulation with respect to an upper surface (top horizontal surface of substrate 100) of the substrate is different from an angle of a second part (lower part of left side of 141 where it is curved and makes an oblique angle with the horizontal surface of substrate 100) of the outer sidewall of the first side portion of the gate insulation with respect to the upper surface of the substrate, a thickness of the first side portion of the gate insulation being substantially constant along a vertical direction substantially perpendicular to the upper surface of the substrate (as shown in Fig. 2B, the thickness of the layer 141 is constant).  
But Hong does not teach that the semiconductor device comprising: a plurality of gate structures including the first gate structure; the first gate structure is disposed on the plurality of fins and the plurality of isolation layers; and a second gate spacer disposed on the plurality of fins and the plurality of isolation layers, and contacting the first gate spacer, wherein the first gate spacer is disposed between the first gate structure and the second gate spacer.
Jang teaches a device (100 in Fig. 1 of Jang) comprising a plurality of gate structures (102) crossing over a plurality of fins (104). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made an array of gate structures on a plurality of fins as disclosed by Jang in order to increase device density of the semiconductor device. 
As incorporated, the first gate structure crosses both the first and second fins.  The S/D region of the second fin is the second S/D region.  This second S/D region also contacts the first side of the first gate structure like the first S/D region.  
But Hong in view of Jang does not teach that the semiconductor device comprising: a second gate spacer disposed on the plurality of fins and the plurality of isolation layers, and contacting the first gate spacer, wherein the first gate spacer is disposed between the first gate structure and the second gate spacer.
Chang teaches a method of forming a semiconductor device (Figs. 1A-1J of Chang).  The method includes: forming a dummy gate structure (118 in Fig. 1E-1F) and a  first spacer (120) on a fin structure (110); forming a CESL (124 in Fig. 1G) before forming an ILD (126) on the gate structure and fin structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an CESL before forming the ILD, as according to Chang, in order to provide better protection for the underlying structure during subsequent processing.
As incorporated, the vertical portion of layer 124 on outer sidewall of spacer 120 can be identified as second gate spacer.
Regarding claim 2, Hong-Jang-Chang teaches all the limitations of the semiconductor device of claim 1, and further comprising: 
a first source/drain (SD of the first fin in Fig. 1 of Hong) disposed on the first fin and contacting a first side (left side) of the first gate structure; 
a second source/drain (SD of the second fin in Fig. 1 of Hong) disposed on the second fin and contacting the first side of the first gate structure; 
a first contact (S/D contact to the first S/D is implicit to a transistor in order for it to function as intended) disposed on the first source/drain; and 
a second contact (S/D contact to the first S/D is implicit to a transistor in order for it to function as intended) disposed on the second source/drain.  
Regarding claim 3, Hong-Jang-Chang teaches all the limitations of the semiconductor device of claim 2, and also teaches wherein the first source/drain contacts a bottom surface and a sidewall of the second gate spacer (as shown in Fig. 2B of Hong, and as combined in claim 1 above, the CESL 124 of Chang would cover the outer sidewall of the spacer 131 in Fig. 2B of Hong, and the S/D region SD in Fig. 2B would contact the bottom surface of this CESL 124).  
Regarding claim 4, Hong-Jang-Chang teaches all the limitations of the semiconductor device of claim 2, and also teaches wherein an upper surface of the first source/drain includes a stepped portion (as shown in Fig. 1 of Hong).  
Regarding claim 5, Hong-Jang-Chang teaches all the limitations of the semiconductor device of claim 2, and also teaches wherein the first source/drain is U-shaped such that a width of an upper portion of the first source/drain is greater than a width of a lower portion of the first source/drain (as shown in Fig. 1 of Hong).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Jang, and Chang, as applied in claim 2 above, and further in view of Hsieh et al. (US 2014/0151761 A1).
Regarding claim 6, Hong-Jang-Chang teaches all the limitations of the semiconductor device of claim 2, but does not teach wherein the first source/drain and the second source/drain are merged.  
Hsieh teaches a finfet device (see Figs. 1-13C of Hsieh with the epitaxial structure of the fins merged together, as described in [0018] and Figs. 9C-II).  The device includes a first fin and a second fin (two adjacent fins 325 in Fig. 13A of Hsieh); a first and second source/drain region (epitaxial S/D structure including 382, 380 and 355) disposed on the first and second fin, respectively, and contacting a first side of the gate structure (left side of gate 425 as shown in Fig. 13B); wherein the first source/drain contacts a bottom surface (bottom of spacer 360) and a sidewall of the second gate spacer (sidewall of spacer 360).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D regions of the device as disclosed by Hsieh in order to enhance device performance (strained enhance carrier mobility and reduce short channel effects, as described in [0001] of Hsieh).
As incorporated, the source/drain regions of adjacent fins are merged.  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Jang, and Chang, as applied in claim 2 above, and further in view of Alptekin et al. (US 2015/0079751 A1) (hereinafter referred to as Alptekin).
Regarding claim 7, Hong-Jang-Chang teaches all the limitations of the semiconductor device of claim 2, but does not teach wherein a width of a lower portion of the first contact is different from a width of an upper portion of the first contact.
Alptekin teaches a finfet device (see Figs. 13A-13D of Alptekin).  The device includes a first fin and a second fin (left and middle fins 3B in Fig. 13C-13D of Hsieh); a first and second source/drain region (epitaxial S/D structures 3S and 6S) disposed on the first and second fin, respectively, and contacting a first side of the gate structure (left side of gate 50-54 as shown in Fig. 13B); a first contact is disposed on the first S/D region (portion of contact via 9S in Fig. 13A-13D that is directly over the region 3S/6S of the first fin); and a second contact is disposed on the first S/D region (portion of contact via 9S in Fig. 13A-13D that is directly over the region 3S/6S of the second fin).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the S/D structures of the fins as disclosed by Alptekin in order to have lower contact resistance and improved direct current performance (see [0002] of Alptekin). 
As incorporated, the width of the lower portion of the first contact, where the contact via 9S contacting the incline side surface of the epitaxial S/D structure, is smaller than the width of the portion of the first contact above it (see Fig. 13D of Alptekin).
Regarding claim 8, Hong-Jang-Chang teaches all the limitations of the semiconductor device of claim 2, but does not teach wherein the first contact and the second contact are merged.  
Alptekin teaches a finfet device (see Figs. 13A-13D of Alptekin).  The device includes a first fin and a second fin (left and middle fins 3B in Fig. 13C-13D of Hsieh); a first and second source/drain region (epitaxial S/D structures 3S and 6S) disposed on the first and second fin, respectively, and contacting a first side of the gate structure (left side of gate 50-54 as shown in Fig. 13B); a first contact is disposed on the first S/D region (portion of contact via 9S in Fig. 13A-13D that is directly over the region 3S/6S of the first fin); and a second contact is disposed on the first S/D region (portion of contact via 9S in Fig. 13A-13D that is directly over the region 3S/6S of the second fin).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the S/D structures of the fins as disclosed by Alptekin in order to have lower contact resistance and improved direct current performance (see [0002] of Alptekin). 
As incorporated, the first and second contacts are merged into one contact structure.
Regarding claim 9, Hong-Jang-Chang teaches all the limitations of the semiconductor device of claim 2, but does not teach wherein a bottom surface of the first contact is uneven.  
Alptekin teaches a finfet device (see Figs. 13A-13D of Alptekin).  The device includes a first fin and a second fin (left and middle fins 3B in Fig. 13C-13D of Hsieh); a first and second source/drain region (epitaxial S/D structures 3S and 6S) disposed on the first and second fin, respectively, and contacting a first side of the gate structure (left side of gate 50-54 as shown in Fig. 13B); a first contact is disposed on the first S/D region (portion of contact via 9S in Fig. 13A-13D that is directly over the region 3S/6S of the first fin); and a second contact is disposed on the first S/D region (portion of contact via 9S in Fig. 13A-13D that is directly over the region 3S/6S of the second fin).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the S/D structures of the fins as disclosed by Alptekin in order to have lower contact resistance and improved direct current performance (see [0002] of Alptekin). 
As incorporated, the bottom surface of the first contact is a sloped surface, so it is uneven surface.

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0240650 A1) in view of Jang et al. (US 2015/0214331 A1) and Hsieh et al. (US 2014/0151761 A1).
Regarding claim 10, Chang teaches a semiconductor device (100’ in Fig. 2B of Chang) comprising: 
a substrate (102); 
a plurality of fins (110; it is implicit that there are many fins like 110 in the substrate) disposed on the substrate, and including a first fin and a second fin (two adjacent fins); 
a plurality of isolation layers (STI structure 114) disposed on the substrate, and including a first isolation layer (region of 114 between first and second fins) disposed between the first fin and the second fin; 
a gate structure (130’) including a first gate structure (gate 130’ shown) that is disposed on the fins and the isolation layers (as shown in Figs. 2A-B), the first gate structure including a gate insulation (132) and a gate electrode (136), the gate insulation including a bottom portion (horizontal portion of 132), a first side portion (left sidewall) and a second side portion (right sidewall), the gate electrode being disposed on the bottom portion of the gate insulation, on an inner sidewall of the first side portion of the gate insulation and on an inner sidewall of the second side portion of the gate insulation (as shown in Fig. 2B), the gate insulation covering a bottom surface and sidewalls of the gate electrode (as shown in Fig. 2B); 
a first gate spacer (left spacer 120) contacting the first gate structure; 
a second gate spacer (left vertical portion of 124) contacting the first gate spacer; 
a first source/drain (left S/D region 122) disposed on the first fin and contacting a first side (left side of the gate) of the first gate structure; 
an insulating interlayer (126) disposed on the first gate structure, 
wherein the first gate spacer is disposed between the first gate structure and the second gate spacer (as shown in Fig. 2B),
the first gate structure includes a first portion (130a’) disposed on the first fin and a second portion (130b’) disposed on the first isolation layer, 
a width of a lower part of the first portion of the first gate structure is substantially the same as a width of a middle part of the first portion of the first gate structure (as shown in Figs. 2A-B, the portion 130a’ has a constant width W1’), 
a width (W2’) of a lower part of the second portion of the first gate structure is greater than a width (W1’) of a middle part of the second portion of the first gate structure, 
the first gate spacer includes a first portion (portion of 120 that extends the same thickness as first portion 130a’ of the gate 130’. For clarity, this portion is labeled 120a) disposed on the first fin and a second portion (portion of 120 that extends the same thickness as first portion 130b’ of the gate 130’. For clarity, this portion is labeled 120b. Portion 120b is disposed on sidewall of the fins 110 and on the isolation 114) disposed on the first isolation layer, an inner sidewall of the first portion of the first gate spacer being about the same distance in a first direction from a center of the first gate structure as a distance in the first direction of an inner sidewall of the second portion of the first gate spacer from the center of the first gate structure (as shown in Figs. 2A-B, the width of the upper part of the gate electrode is the constant, so the spacer portion 120a and 120b have the same distance to the center of the gate 130’), and 
a bottom surface (bottom surface of spacer 120 in Fig. 2A) of the second portion of the first gate spacer is disposed higher than a bottom surface (bottom surface of layer 124) of the second portion of the first gate structure (as shown in Fig. 2A, bottom surface of 120 is higher than that of layer 124).  
But Chang does not teach that the gate structure is a plurality of gate structures; and the first gate structure is disposed on the plurality of fins and the plurality of isolation layers; and that the semiconductor device comprising: a second source/drain disposed on the second fin and contacting the first side of the first gate structure; a first contact disposed on the first source/drain; a second contact disposed on the second source/drain.
Jang teaches a device (100 in Fig. 1 of Jang) comprising a plurality of gate structures (102) crossing over a plurality of fins (104). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made an array of gate structures on a plurality of fins as disclosed by Jang in order to increase device density of the semiconductor device. 
As incorporated, the first gate structure crosses both the first and second fins.  The S/D region of the second fin is the second S/D region.  This second S/D region also contacts the first side of the first gate structure like the first S/D region.  
But Chang in view of Jang does not teach that the semiconductor device comprising: a first contact disposed on the first source/drain; a second contact disposed on the second source/drain.
Hsieh teaches a finfet device (see Figs. 1-13C of Hsieh).  The device includes a first fin and a second fin (two adjacent fins 325 in Fig. 13A of Hsieh); a first and second source/drain region (epitaxial S/D structure including 382, 380 and 355) disposed on the first and second fin, respectively, and contacting a first side of the gate structure (left side of gate 425 as shown in Fig. 13B); wherein the first source/drain contacts a bottom surface (bottom of spacer 360) and a sidewall of the second gate spacer (sidewall of spacer 360).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D regions of the device as disclosed by Hsieh in order to enhance device performance (strained enhance carrier mobility and reduce short channel effects, as described in [0001] of Hsieh).
Regarding claim 11, Chang-Jang-Hsieh teaches all the limitations of the semiconductor device of claim 10, and also teaches wherein a width of a lower portion (width of the portion of the ILD 126 of Chang next to the S/D region 122) of the insulating interlayer is different from a width of an upper portion (width of the portion of the ILD 126 from the level of the top of the S/D region 122 and up) of the insulating interlayer (as shown in Fig. 2B of Chang).  
Regarding claim 12, Chang-Jang-Hsieh teaches all the limitations of the semiconductor device of claim 10, and also teaches wherein the insulating interlayer includes an oxide (as shown in [0026] of Chang).  
Regarding claim 14, Chang-Jang-Hsieh teaches all the limitations of the semiconductor device of claim 10, and also teaches wherein an angle (90 degrees) of a first part (top portion of the vertical part of the gate dielectric layer 132 in Fig. 2B) of an outer sidewall of the first side portion of the gate insulation with respect to an upper surface (horizontal surface of the substrate 102) of the substrate is different from an angle of a second part (horizontal part of the left side of the layer 132 that is between the narrow and wider portions of the gate; this second part makes a 0 angle with the surface of the substrate 102) of the outer sidewall of the first side portion of the gate insulation with respect to the upper surface of the substrate.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Jang and Hsieh, as applied in claim 10 above, and further in view of Ching et al. (US 2015/0108544 A1) (hereinafter referred to as Ching)
Regarding claim 13, Chang-Jang-Hsieh teaches all the limitations of the semiconductor device of claim 10, but does not teach that the semiconductor device further comprising: a first fin spacer disposed on a sidewall of the first fin; and a second fin spacer disposed on a sidewall of the first fin spacer.  
Ching teaches a finFET device (Figs. 1-11 of Ching). The device comprises: a first fin spacer (oxide layer 30 in Fig. 5-6 of Ching) disposed on a sidewall of the fin; and a second fin spacer (42 in Fig. 6 of Ching) disposed on a sidewall of the first fin spacer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin spacers and epitaxial S/D regions, as disclosed by Ching, in order to have more control over the formation of the epitaxial S/D regions (see discussion in [0028]-[0029] of Ching).

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Jang, and Hsieh.
Regarding claim 15, Hong teaches a semiconductor device (device in Figs. 1-2B of Hong) comprising: 
a substrate (100); 
a plurality of fins (F; it is implicit that there are many fins F in the substrate as stated in [0033] of Hong) disposed on the substrate, and including a first fin and a second fin (two adjacent fins); 
a plurality of isolation layers (STI structure 110) disposed on the substrate, and including a first isolation layer (region of 110 between first and second fins) disposed between the first fin and the second fin; 
a first gate structure (141 & 151) that is disposed on the fin and the plurality of isolation layers, the first gate structure including a gate insulation (141) and a gate electrode (151), the gate insulation including a bottom portion (horizontal portion of 141), a first side portion (left sidewall of 141) and a second side portion (right sidewall of 141), the gate electrode being disposed on the bottom portion of the gate insulation, on an inner sidewall of the first side portion of the gate insulation and on an inner sidewall of the second side portion of the gate insulation (as shown in Fig. 1), the gate insulation covering a bottom surface and sidewalls of the gate electrode (as shown in Fig. 1); 
a first gate spacer (left gate spacer 131) contacting a sidewall of the first gate structure; 
a first source/drain (SD of the first fin, as shown in Fig. 1) disposed on the first fin and contacting a first side (left side of spacer 131 of gate 141-151) of the first gate structure;
a second source/drain (SD of the second fin, as shown in Fig. 1) disposed on the second fin; 
wherein the first gate structure includes a first portion (portion directly over the fin F as shown in Fig. 2A and left of Fig. 2B) disposed on the first fin and a second portion (portion on the sides of the fin F as shown in Fig. 2A and right of Fig. 2B) disposed on the first isolation layer, 
a width (WG2) of a lower part of the second portion of the first gate structure is greater than a width (WG1)  of a middle part (where the dotted line is in Fig. 2B) of the second portion of the first gate structure, 
a bottom surface (horizontal bottom surface of 131) of the first gate spacer is disposed higher than a bottom surface (bottom surface of the wider portion of 151) of the first gate structure, 
a thickness of a middle portion (portion of 131 with the largest thickness) of the first gate spacer is greater than a thickness of an upper portion (top portion of 131 has thickness smaller than that of the middle portion) of the first gate spacer, and 
the second portion of the gate electrode includes an inwardly concave rounded corner portion (the corner of lower portion of gate 151 under the spacer 131; even though this is shown a sharp and rectangular corner, the reality is not exactly a perfect sharp angle but more rounded) directly between a flat portion (152U in Fig. 2B) of a vertical sidewall of the second portion of the gate electrode and a flat portion (horizontal bottom surface of 151) of a bottom surface of the second portion of the gate electrode.  
But Hong does not teach that the semiconductor device comprising: a plurality of gate structures including the first gate structure, the first gate structure is disposed on the plurality of fins; the second source/drain contacting the first side of the first gate structure; a first contact disposed on the first source/drain; and a second contact disposed on the second source/drain.
Jang teaches a device (100 in Fig. 1 of Jang) comprising a plurality of gate structures (102) crossing over a plurality of fins (104). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made an array of gate structures on a plurality of fins as disclosed by Jang in order to increase device density of the semiconductor device. 
As incorporated, the first gate structure crosses both the first and second fins.  The S/D region of the second fin is the second S/D region.  This second S/D region also contacts the first side of the first gate structure like the first S/D region.  
But Hong in view of Jang does not teach that the semiconductor device comprising: a first contact disposed on the first source/drain; and a second contact disposed on the second source/drain.
Hsieh teaches a finfet device (see Figs. 1-13C of Hsieh).  The device includes a first fin and a second fin (two adjacent fins 325 in Fig. 13A of Hsieh); a first and second source/drain region (epitaxial S/D structure including 382, 380 and 355) disposed on the first and second fin, respectively, and contacting a first side of the gate structure (left side of gate 425 as shown in Fig. 13B); wherein the first source/drain contacts a bottom surface (bottom of spacer 360) and a sidewall of the second gate spacer (sidewall of spacer 360).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D regions of the device as disclosed by Hsieh in order to enhance device performance (strained enhance carrier mobility and reduce short channel effects, as described in [0001] of Hsieh).
Regarding claim 16, Hong-Jang-Hsieh teaches all the limitations of the semiconductor device of claim 15, and also teaches wherein an angle (perpendicular angle) of a first part (the part of outer sidewall 141 corresponding to the portion U2 of the gate electrode 151) of an outer sidewall of the first side portion of the gate insulation with respect to an upper surface of the substrate (horizontal surface of substrate 100) is different from an angle of a second part (part of outer sidewall of 141 corresponding to L2 of gate electrode 151. This part makes an angle less than 90 degrees with the horizontal surface of substrate 100) of the outer sidewall of the first side portion of the gate insulation with respect to the upper surface of the substrate.  
Regarding claim 17, Hong-Jang-Hsieh teaches all the limitations of the semiconductor device of claim 15, and also teaches wherein a width of a lower part of the first portion of the first gate structure is substantially the same as a width of a middle part of the first portion of the first gate structure (as shown on the left side of Fig. 2B of Hong). 
Regarding claim 18, Hong-Jang-Hsieh teaches all the limitations of the semiconductor device of claim 15, and also teaches that wherein a width of an upper portion of the first source/drain is greater than a width of a lower portion of the first source/drain (as shown in Fig. 1 of Hong).  
Regarding claim 20, Hong-Jang-Hsieh teaches all the limitations of the semiconductor device of claim 15, and also teaches wherein the first source/drain and the second source/drain are merged (as incorporated in claim 15 above, the source/drain regions of adjacent fins are merged together).
Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Jang and Hsieh, as applied to claim 15 above, and further in view of Ching.
Regarding claim 19, Hong-Jang-Hsieh teaches all the limitations of the semiconductor device of claim 15, but does not teach the semiconductor device further comprising: a first fin spacer disposed on a sidewall of the first source/drain; and a second fin spacer disposed on a sidewall of the first fin spacer.  
Ching teaches a finFET device (Figs. 1-11 of Ching). The device comprises: a first fin spacer (oxide layer 30 in Fig. 5-6 of Ching) disposed on a sidewall of the fin; and a second fin spacer (42 in Fig. 6 of Ching) disposed on a sidewall of the first fin spacer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin spacers and epitaxial S/D regions, as disclosed by Ching, in order to have more control over the formation of the epitaxial S/D regions (see discussion in [0028]-[0029] of Ching).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822